Citation Nr: 1145747	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for diverticular disease.  

2.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) since March 17, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for PTSD prior to March 17, 2008.

4.  Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from January 1954 to December 1956 and from August 1957 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2011, the Board, among other adjudications, denied entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD.  As explained below, those adjudications are being vacated.  

In an October 2008 rating decision, the RO increased the rating for PTSD from 10 percent disabling to 50 percent disabling effective March 17, 2008, the date of receipt of the claim for an increased rating.  Pursuant to Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), VA must consider whether an increased rating is warranted in the one-year period prior to the date of the claim.  Therefore, the issues before the Board regarding an increased rating for PTSD include the issue of entitlement to an evaluation in excess of 10 percent for PTSD prior to March 17, 2008.

The issues of an increased rating for inactive prostate cancer and entitlement to service connection for a pre-cancerous growth on the right ear, secondary to frostbite have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

As explained below, the denials of entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD in the May 2011 Board decision are being vacated.  All of the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT 

1.  On May 11, 2011, the Board, among other adjudications, denied entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD.   

2.  The claims file at the time of the May 11, 2011, Board decision did not include additional medical evidence - 2011 private treatment records regarding diverticular disease and an April 2011 VA PTSD examination - that had been received by the RO. 

3.  The fact that the Board's prior decision was not based on all relevant evidence held by VA effectively denied the Veteran due process of law.


CONCLUSIONS OF LAW 

1.  The criteria for vacating the portion of the May 11, 2011, Board decision denying the issue of entitlement to an initial evaluation in excess of 10 percent for diverticular disease have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  The criteria for vacating the portion of the May 11, 2011, Board decision denying the issue of entitlement to an evaluation in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.

On May 11, 2011, the Board, among other adjudications, denied entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD.

Prior to the Board's decision in May 2011 on the issues of entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD, the RO received additional medical evidence - 2011 private treatment records regarding diverticular disease and April 2011 VA PTSD examination - that was not considered by the Board in its May 2011 decision.

The fact that the Board's prior decision was not based on all relevant evidence held by VA effectively denied the Veteran due process of law.  Accordingly, the portion of the May 11, 2011, Board decision denying the issues of entitlement to an initial evaluation in excess of 10 percent for diverticular disease and entitlement to an evaluation in excess of 50 percent for PTSD is vacated.  The merits of the issues again before the Board, however, will be addressed in the REMAND section of this decision.


ORDER 

Vacatur of the portion of the May 11, 2011, Board decision denying the issue of entitlement to an initial evaluation in excess of 10 percent for diverticular disease is warranted.

Vacatur of the portion of the May 11, 2011, Board decision denying the issue of entitlement to an evaluation in excess of 50 percent for PTSD is warranted.


REMAND

The Board finds that additional development of evidence is required prior to resolution of the issues on appeal.  

The RO last asked the Veteran to identify treatment for his diverticular disease in November 2005 correspondence.  The RO must ask the appellant to identify treatment for his diverticular disease since November 2005.

In a February 2011 statement, the Veteran's counsel reported that the Veteran receives all of his treatment for PTSD at the Marianna, Florida VA Community Based Outpatient Clinic.  The last treatment record from that facility regarding PTSD was dated in March 2010.  The RO must obtain all records from the Marianna, Florida VA community based outpatient clinic since March 2010. 

The April 2011 VA PTSD examination report reflects that the examiner did not review the claims file (because it was at the Board) and that the examiner stated that there was no available evidence of occupational impairment in the absence of the claims file.  This VA examination is not adequate for rating purposes.  Another VA PTSD examination is necessary.

In a February 2011 statement, the Veteran's counsel indicated that the diverticular disease was worse than it was currently rated.  The last VA gastrointestinal examination was conducted in November 2008.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Therefore, another VA gastrointestinal examination is necessary.

In a January 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 10 percent disability rating effective July 18, 2005.  In February 2011, the Veteran filed a timely notice of disagreement with the assignment of a 10 percent disability rating.  As such, a statement of the case must be issued concerning this issue.  Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:

1.   The RO should ask the Veteran to identify all treatment for his diverticular disease since November 2005.  Regardless of the appellant's response, the RO obtain all VA treatment records from the all records from the Marianna, Florida VA community based outpatient clinic since March 2010.  Any obtained records should be associated with the Veteran's claims file.

2.  Thereafter, the Veteran should be afforded a VA PTSD examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to PTSD.  The nature and extent of depressive and cognitive disorders must be carefully distinguished.  If the appellant's PTSD symptomatology cannot be separated between symptoms of depressive and cognitive disorders, that fact must be stated and explained in full.  A complete rationale for any opinion offered must be provided.

3.  Thereafter, the Veteran should be afforded a VA gastrointestinal examination.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to diverticular disease.  A complete rationale for any opinion offered must be provided.

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once.

6.  The RO should issue a statement of the case addressing entitlement to an initial evaluation in excess of 10 percent for coronary artery disease.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

7.  Thereafter, the RO must readjudicate the issues of entitlement to an initial evaluation in excess of 10 percent for diverticular disease; entitlement to an evaluation in excess of 50 percent for PTSD since March 17, 2008; and entitlement to an evaluation in excess of 10 percent for PTSD prior to March 17, 2008.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


